DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-20 filed 5/9/2022 are allowed for the reasons set forth below. 

Re Claim 1: 
Paul US-PGPUB No. 2020/0110934 (hereinafter Paul) teaches a method, comprising: 
determining an element associated with an object (
Paul teaches at FIG. 10 and Paragraph 0054 determining an asset # XYZ_123  associated with a room in an indoor environment); 
Determining, according to a digital representation of the object, a first location of the element relative to the object, wherein the digital representation of the object comprises data describing a physical layout of a plurality of physical elements of the object (
Paul teaches at FIG. 10 and Paragraph 0054 determining, according to the image of the room in the FOV 1000, a first location of the asset # XYZ_123 relative to the room, wherein the image of the room comprises data describing a physical layout of a plurality of physical assets of the room); 
receiving meta-sensor location data for a meta-sensor disposed on the object, wherein the meta-sensor location data is generated by the meta-sensor according to a reference signal that is sent from a reference point and that is received by the meta-sensor, and wherein the meta-sensor location data indicates a second location for the meta-sensor with respect to a reference point (
Paul teaches at FIG. 3 Block 335 and Paragraph 0039 AR device location w.r.t QR code/Image marker and at Paragraph 0027 that the image marker is positioned at the origin of the IPS’s known coordinate system….with both the AR system and the IPS being referenced to the same coordinate system, the locations of the tags 104 calculated by the UWB IPS of system 100 may be aligned and coordinated with the AR system of system 100 that includes AR device 150. 
Paul teaches at Paragraph 0037 that the relative distances of each tag from multiple different location beacons can be used to accurately determine the location of the tag. 
Paul teaches at Paragraph 0029 that a tag 105 associated with an asset 130 herein may operate to communicate with the location beacons 110, 115, 120 and 125 in its environment, calculate its own position based on its relative distances from the plurality of location beacons. 
Paul teaches at Paragraph 0023-0024 that each asset has an associated tag and the tag’s 3D location and orientation are calculated using a UWB based radio communication system…a location of a tag 105 in system 100 may be calculated based on a determination of a distance between a particular tag and one or more of the location beacons in system 100. The determined location of tag 105 may be transmitted via a UWB signal to server 145 and at Paragraph 0027 that the locations of the tags 105 calculated by the UWB IPS of system 100 may be aligned and coordinated with the AR system of the system 100 that includes AR device 150); 
determining a third location of an augmented reality (AR) display Paul teaches at FIG. 3 Block 335 and Paragraph 0039 AR device location w.r.t QR code/Image marker and at Paragraph 0027 that the image marker is positioned at the origin of the IPS’s known coordinate system….with both the AR system and the IPS being referenced to the same coordinate system, the locations of the tags 104 calculated by the UWB IPS of system 100 may be aligned and coordinated with the AR system of system 100 that includes AR device 150. 
Paul teaches at Paragraph 0027 that the locations of the tags 105 calculated by the UWB IPS of system 100 may be aligned and coordinated with the AR system of the system 100 that includes AR device 150. 
Paul teaches at Paragraph 0037 that the relative distances of each tag from multiple different location beacons can be used to accurately determine the location of the tag. Paul teaches at Paragraph 0039 input 335 may be continually updated so as to provide a current or real-time location for the AR device herein. Paul teaches at Paragraph 0045 that an indication of a location of an AR device associated with or otherwise registered with a system to produce visualization related to the tracked asset(s) as determined based on the tag locations referenced in operation 405 may be received (where the tracked asset(s) are determined relative to the locations of the location beacons). The location information might include 3D coordinate information with respect to the same coordinate system defining the location of the tag);  
determining overlay data associated with the element (
Paul teaches at Paragraph 0030 that the AR device’s display presents visual cues overlaid on the display of an actual object within the FOV of the user. Paul teaches at FIG. 10 and Paragraph 0054 the FOV 1000 includes a graphical representation 1005 indicating a location of an asset); and 
displaying, by the AR display, to a user, the overlay data according to the first location of the element and further according to the third location and the meta-sensor location data (Paul teaches at Paragraph 0030 that the AR device’s display presents visual cues overlaid on the display of an actual object within the FOV of the user. Paul teaches at Paragraph 0045 that an indication of a location of an AR device associated with or otherwise registered with a system to produce visualization related to the tracked asset(s) as determined based on the tag locations referenced in operation 405 may be received. Paul teaches at FIG. 10 and Paragraph 0054 the FOV 1000 includes a graphical representation 1005 indicating a location of an asset); 
determining a third location of an augmented reality (AR) display with respect to the reference point (Paul teaches at FIG. 3 Block 335 and Paragraph 0039 AR device location w.r.t QR code/Image marker and at Paragraph 0027 that the image marker is positioned at the origin of the IPS’s known coordinate system….with both the AR system and the IPS being referenced to the same coordinate system, the locations of the tags 104 calculated by the UWB IPS of system 100 may be aligned and coordinated with the AR system of system 100 that includes AR device 150. 
Paul teaches at Paragraph 0027 that the locations of the tags 105 calculated by the UWB IPS of system 100 may be aligned and coordinated with the AR system of the system 100 that includes AR device 150. 
Paul teaches at Paragraph 0039 input 335 may be continually updated so as to provide a current or real-time location for the AR device herein. Paul teaches at Paragraph 0045 that an indication of a location of an AR device associated with or otherwise registered with a system to produce visualization related to the tracked asset(s) as determined based on the tag locations referenced in operation 405 may be received. The location information might include 3D coordinate information with respect to the same coordinate system defining the location of the tag). 
With respect to the claim limitation of determining a third location of an augmented reality display with respect to the reference point, Daniels et al. US-PGPUB No. 2016/0133230 teaches at Paragraph 0070-0077 determining a third location of the augmented reality with respect to the reference point (Daniels teaches at Paragraph 0070 the application of the AR sharing system can use GPS and other triangulation technologies to identify the location of the user and at Paragraph 0071 that AR position and geometry data can include information in addition to GPS and other beacon and signal outpost methods of triangulation).  

The prior art references do not anticipate or suggest the new claim limitation of “determining an engineering process selected by a user from a technical publication associated with a vehicle as a selected engineering process; determining an element associated with an object according to the selected engineering process, wherein the element is a part of the object and that is at least one of a subject of the selected engineering process, or will be used during used the selected engineering process; displaying, by the AR display, to a user, the overlay data according to the first location of the element and further according to the third location and the meta-sensor location data, wherein the displaying the overlay data comprises at least highlighting the element in the AR display as a part that should be worked on as part of the selected engineering process” in a method, set forth in the base claim 1.  The base claims 8 and 14 are allowed for the same reasons as the claim 1. The dependent claims 2-7 are dependent upon the claim 1 and are allowed for the same reasons as the claim 1. The dependent claims 9-13 are dependent upon the base claim 8 and are allowed for the same reasons as the base claim 8. The dependent claims 15-20 are dependent upon the base claim 14 and are allowed for the same reasons as the base claim 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613